Electronically Filed
                                                        Supreme Court
                               NO. 28690                28690
                                                        07-OCT-2010
                                                        #I
              IN THE SUPREME COURT OF THE STATE OF HAWAI01:40 PM



                    JEFFREY SMITH and LAUREL SMITH,
                   Petitioners/Plaintiffs-Appellees,

                                     vs.

          HEINZ-GUENTHER PINK, Respondent/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                        (CIVIL NO. 1RC07-1-0711)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

          Petitioners/Plaintiffs-Appellees Jeffrey Smith and
Laurel Smith’s application for writ of certiorari filed on
August 24, 2010, is hereby rejected. Insofar as Respondent/
Defendant-Appellant’s Answer to Writ of Certiorari filed on
September 7, 2010, can be construed as an application for writ of
certiorari, it is also rejected.
          DATED: Honolulu, Hawai#i, October 7, 2010.

                                           FOR THE COURT:



                                           Chief Justice

Michael P. Kalish
on the application for
petitioners/plaintiffs-
appellees.

Heinz-Guenther Pink,
pro se, on the answer
for respondent/defendant-
appellant.


      1
        Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Trader, assigned by reason of vacancy.